           Case 1:20-cv-10058 Document 1 Filed 12/01/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------X
CARGILL INCORPORATED,
OCEAN TRANSPORTATION,                                           20 Civ. 10058

                          Petitioner,
                                                                PETITION
         -against-

TRIORIENT LLC,

                           Respondent.
----------------------------------------------------X

         PLEASE TAKE NOTICE that CARGILL INCORPORATED, OCEAN

TRANSPORTATION (“CARGILL”), by its attorneys Mahoney & Keane, LLP, seeks

recognition and confirmation of an Arbitration Award against Respondent, TRIORIENT

LLC (TRIORIENT”), and entry of judgment in conformity with the Arbitration Award.

    1.        This is a maritime case within the meaning of Rule 9(h) of the Federal Rules of

Civil Procedure, and the Court enjoys subject matter jurisdiction over this matter based

upon the Federal Arbitration Act, 9 U.S.C. § 1 et seq., 28 U.S.C. §1333, 28 U.S.C. § 133,

as well as the Court's pendent, supplementary and ancillary jurisdiction.

    2.        As the arbitration sub judice was conducted pursuant to the Rules of the Society

of Maritime Arbitrators (“SMA”) in New York, New York, and the subject Awards were

issued in New York, New York, venue is properly placed before the United States District

Court for the Southern District of New York pursuant to 9 U.S.C. § 204.

    3.        Petitioner, CARGILL, is a foreign corporation with offices and a place of

business located at 500 Frank W. Burr Boulevard, Suite 44, Teaneck, New Jersey 07666

and, at all pertinent times was the disponent owner of the M/V JOSCO HUIZHOU

(“Vessel”).
           Case 1:20-cv-10058 Document 1 Filed 12/01/20 Page 2 of 5




     4.     Respondent TRIORIENT, is a Connecticut corporation with offices and a

place of business located at 76 Tokeneke Road, Darien Connecticut 06820, and a

registered agent’s residence address located at 355 Hill Farm Road, Fairfield Connecticut

06430.

     5.     By fixture dated February 10, 2020, CARGILL, as disponent owner, and

TRORIENT, as Charterer, entered into a voyage charter of the vessel for the carriage of a

cargo of iron ore concentrate from Topolobambo, Mexico to China. See, Exhibits 1-2.

     6.     In material breach of the contract of carriage, TRIORIENT delayed and

ultimately failed to present its cargo for loading, resulting in damages to CARGIL for

demurrage, loss of earnings, and underwater hull cleaning expenses, all of which, despite

CARGILL’s repeated demands, TRIORIENT failed to pay. Id.

     7.     On or about July 29, 2020, CARGILL called for SMA arbitration in New York,

as provided by the terms of the voyage charter, accordingly. Id.

     8.     The Panel was duly constituted, though TRIORIENT opted not to enter a

defense, and, upon CARGILL’s motion, by Partial Final Award dated October 5, 2020,

directed TRIORIENT to post security in the amount of $1,600,000.00. See, Exhibit 1.

     9.     Thereafter, by Final Award dated November 11, 2020, the Panel awarded

damages in favor of CARGILL and against TRIORIENT in the amount of $1,482,717.47,

plus interest in the amount of 9% per annum commencing 30 days thereafter. See, Exhibit

2.

     10.    TRIORIENT has failed to post the security as directed and has failed satisfy

any part of the Final Award entered against it.




12/4495                                       2
          Case 1:20-cv-10058 Document 1 Filed 12/01/20 Page 3 of 5




         WHEREFORE, Petitioner, CARGILL, seeks an order:

            (i)         Recognizing and confirming the attached Partial Final Award and

Award in favor of Petitioner and against Respondent, TRIORIENT,

            (ii)        Entering a Judgment in favor of Petitioner and against Respondent

in conformity with the attached Final Award in the amount of $1,482,717.47,

            (iii)       Awarding Petitioner interest on said sum in conformity with the

attached Final Award at the rate of 9% per annum,

            (iv)        Granting Petitioner with such other and further relief as the Court

may deem just and proper.

Dated:             New York, New York
                   December 1, 2010

                                                      Respectfully submitted,

                                                      MAHONEY & KEANE LLP
                                                      Attorneys for Petitioner
                                                      CARGILL INCORPORATED,
                                                      OCEAN TRANSPORTATION

                                              By:     s/ Garth S. Wolfson______________
                                                      Garth S. Wolfson
                                                      Edward A. Keane
                                                      40 Worth Street, Tenth Floor
                                                      New York, New York 10013
                                                      Tel (212) 385-1422
                                                      Fax (212) 385-1605
                                                      File No. 12/4495




12/4495                                       3
                Case 1:20-cv-10058 Document 1 Filed 12/01/20 Page 4 of 5




                                             VERIFICATION


           I, Garth S. Wolfson, hereby declare as follows:

           1.       I am over 18 years of age, of sound mind, capable of making this

Verification, am an attorney admitted to practice before this Honorable Court and within the

State of New York and competent to verify all matters stated herein.

           2.       I am counsel for Petitioner, CARGILL INCORPORATED, OCEAN

TRANSPORTATION (“CARGILL”).

           3.       I am fully authorized to make this Verification on Petitioner’s behalf. The

reason I make this verification is that CARGILL is not found within this District.

           4.       I have read the foregoing Petition and the contents thereof are true and

accurate to the best of my knowledge, information and belief.

           5.       The source of my knowledge is information and belief, my review of the

relevant file, as well as records furnished to me by the Petitioner, all of which I believe to be

true and accurate.


           I declare under penalty of perjury that the foregoing statements are true and

correct.

           Executed:       New York, New York
                           December 1, 2020

                                                 By:     s/ Garth S. Wolfson______________
                                                         Garth S. Wolfson
                                                         MAHONEY & KEANE LLP
                                                         Attorneys for Petitioner
                                                         CARGILL INCORPORATED,
                                                         OCEAN TRANSPORTATION
                                                         40 Worth Street, Tenth Floor
                                                         New York, New York 10013
                                                         Tel (212) 385-1422
                                                         Fax (212) 385-1605
                                                         File No. 12/4495


12/4495                                          4
          Case 1:20-cv-10058 Document 1 Filed 12/01/20 Page 5 of 5




12/4495                              5
